DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 03/21/2022.
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 10, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lipo et al. (US 6,710,495 B2 and Lipo hereinafter) in view of Edelson (US 6,570,361).
As to Claim 1, Lipo in his teachings as shown in Fig.1-Fig.16 discloses a method (abstract) comprising:
configuring a system (30) with a motor (31) and an inverter (37, 40) (Fig 8, col 11, In 3-39, " … motor and drive system in accordance with the invention is shown generally at 30 ... motor 31...inverter power sources 37 and 40 ... ");
configuring the inverter to inject a plurality of high-order harmonic currents into motor windings (33, 34) of the motor (31) (Fig 8, col 5, In 4-9," ...injecting third harmonic, zero sequence current components in the phase currents ... significantly improves the machine torque density  ... ", col 11, In 3-39, " ... two three-phase windings have three terminals 33' and 34' ... power sources 37 and 40 ... providing three-phase power at a fundamental frequency and at a third harmonic of the fundamental frequency ... "); wherein the high-order synchronous harmonic currents (Fig 7, 8, col 6, In 42-63, " ... With injection of third harmonic zero sequence current components ... produce a second positively rotating flux component synchronized with the fundamental component." col 11, In 40-48, " ... close alignment between fundamental and third harmonic currents ... ", note: Fig 7 indicates the third harmonic waveform is in phase, i.e., synchronized, with the fundamental wave form) are configured to increase a torque of the motor (Fig 8, abstract, "... increased torque is provided from a motor ... “ col 5, In 4-9, " ... injecting third harmonic, zero sequence current components in the phase currents ... significantly improves the machine torque density ... ")
Although the method is thought as shown, it doesn’t explicitly disclose:
wherein the motor has a plurality of symmetrical windings coupled to the inverter; and 
wherein the high-order synchronous harmonic currents are configured to generate a rotating magnetic field in the motor at the same speed and in the same direction as a magnetic field generated by fundamental currents in the plurality of windings of the motor
Nonethless, Edelson in his teachings as shown in Fig.1-Fig.6 discloses a motor control system where as illustrated by at least Fig.1 that depicts a stator 10 and inverter system 18, where, the inverter system 18 may utilize either half or full bridge inverters ( col.4, ln 34-39)  and a 30 slot stator, 5 subsets of 3 windings each, may be used, with each of the winding ends being 120 degrees apart and each subset is symmetrically driven (col.5, ln 38-40). Furthermore, it is thought that the harmonic rotating fields created by pulsing currents are synchronized with the fundamental frequency which results in additional torque being created and this additional torque is beneficial in that it is applied in the direction and speed that the motor is turning (col.13, ln 21-25)
Hence, it would have been obvious before the effective date of the instant application for the high-order synchronous harmonic currents to generate a rotating magnetic field in the motor at the same speed and in the same direction as a magnetic field generated by fundamental currents as thought by Edelson within the teachings of Lipo in order for the efficiency of the apparatus to be improved and the current noise to be significantly reduced (col.13, ln 28-30).
As to Claim 2, Lipo in view of Edelson disclose the subject matter of claim 1, as described above, wherein: the plurality of high-order harmonic currents are generated by a plurality of high-order harmonics comprising a third-order harmonic (Fig 8, col 5, In 4-9, " ... injecting third harmonic, zero sequence current components in the phase currents ... significantly improves the machine torque density ... ", col 11, In 3-39, " ... two three phase windings have three terminals 33' and 34' ... power sources 37 and 40 ... providing three-phase power at a fundamental frequency and at a third harmonic of the fundamental frequency ... ").
As to Claim 3, Lipo in view of Edelson disclose the subject matter of claim 1, as described above, wherein: the motor (31) is an induction motor (Fig 8, col 2, In 64-col 3, In 9, "... induction motor ... ").
As to Claim 5, Lipo in view of Edelson disclose the subject matter of claim 1, as described above, further comprising: establishing a desirable waveform (i.e., currents associated with waveforms in Fig 7) of currents in the plurality of windings (ABC) for achieving a desirable performance of the system (30) (Fig 7, 8, col 9, In 18-52, " ...The desired phase winding currents are ... ", note: the first six waveforms in col 9, In 38- 52 are fundamental frequency waveforms and the last two are third harmonics of the fundamental frequency).
As to Claim 6, Lipo in view of Edelson discloses the subject matter of claim 1, as described above, further comprising: 
determining an injection of a high-order harmonic current to a fundamental current wherein the injection for a magnetizing component (one of the Id components of 67) is different from the injection for a torque component (one of the lq components of 67) at a same harmonic frequency (Fig 9, col 11, In 49-col 12, In 3, " ... A modified abc-xyz/dq transformation circuit 60 is used to map the alternating drive currents ... include the third harmonic frequency ... outputs of the circuit 60 are provided on lines 67 ...", note: as described in pg. 7, last paragraph of the written description of the international application a magnetizing component corresponds to a d component and a torque component corresponds to a q component in a d-q frame, thus since Lipo teaches different Id and lq components produced by circuit 60 in Fig 9 this limitation is deemed to be anticipated by Lipo). Lipo fails to disclose the injection is based on current ratio of the third harmonic. However, Lipo suggests using ratios of the third harmonic to facilitate computation (col 8, In 56-64, ''Taking the ratio, the contribution of the third harmonic ... "). It was obvious to a person of ordinary skill in the art before the effective date of the instant invention to provide data of the current injection in terms of a ratio to facilitate computation as suggested by Lipo and Edelson. 
As to Claim 10, Lipo in his teachings as shown in Fig.1-Fig.16 discloses a system (abstract) comprising:
a motor (31) having a plurality of windings (33, 34), a rotor (24) and a stator (20) magnetically coupled to the rotor (Fig 1, 2, 8, col 9, In 23-61, " … stator core 20 and the rotor 24 ... ", col 11, In 3-39, " ... motor 31 ... with a stator on which are wound turns of conductors 33 forming ... windings ABC ... turns of conductor 34 forming ... windings XYZ .. ");
a plurality of power inverters (37, 40) connected to respective windings (33, 34), wherein the plurality of power inverters (37, 40) are configured to control currents of the plurality of windings (33, 34) (Fig 8, 9, col 11, In 3-col 12, In 3, " ... motor and drive system in accordance with the invention is shown generally at 30 ... motor 31 ...inverter power sources 37 and 40 ... Current regulated control of the PWM inverters 37 and 40 … "); and 
a controller ("DSP controller") configured to determine an injection of a high-order synchronous harmonic component to a fundamental component for currents of the plurality of windings (ABC-33, 34) (Fig 8, 9, col 11, In 35-col 12, In 3, " ...DSP controller ... alignment between fundamental and third harmonic currents ... inverter controls may be implemented by appropriate programming of a DSP ... modified to include the third harmonic frequency ... ")
Although the system is thought as shown, it doesn’t explicitly disclose:
a plurality of symmetrical windings arranged into a plurality of winding groups and configuring the high-order synchronous harmonic currents to generate a rotating magnetic field in the motor at the same speed and in the same direction as a magnetic field generated by fundamental currents in the plurality of windings of the motor
Nonethless, Edelson in his teachings as shown in Fig.1-Fig.6 discloses a motor control system where as illustrated by at least Fig.1 that depicts a stator 10 and inverter system 18, where, the inverter system 18 may utilize either half or full bridge inverters ( col.4, ln 34-39)  and a 30 slot stator, 5 subsets of 3 windings each, may be used, with each of the winding ends being 120 degrees apart and each subset is symmetrically driven (col.5, ln 38-40). Furthermore, it is thought that the harmonic rotating fields created by pulsing currents are synchronized with the fundamental frequency which results in additional torque being created and this additional torque is beneficial in that it is applied in the direction and speed that the motor is turning (col.13, ln 21-25)
Hence, it would have been obvious before the effective date of the instant application for the high-order synchronous harmonic currents to generate a rotating magnetic field in the motor at the same speed and in the same direction as a magnetic field generated by fundamental currents as thought by Edelson within the teachings of Lipo and Gallegos-Lopez in order for the efficiency of the apparatus to be improved and the current noise to be significantly reduced (col.13, ln 28-30).
As to Claim 14, Lipo in view of Edelson disclose the subject matter of claim 10, as described above, wherein: the motor (31) is an induction motor (Lipo, Fig 8, col 2, In 64-col 3, In 9, " … induction motor ... ").
As to Claim 16, Lipo in his teachings as shown in Fig.1-Fig.16 discloses a method (abstract) comprising:
configuring a motor drive system (30) with a motor (31) and an inverter (37, 40) (Fig 8, col 11, In 3-39, " ... motor and drive system in accordance with the invention is shown generally at 30 ... motor 31 ...inverter power sources 37 and 40 ... "), wherein:
the motor (31) has a stator (20), a rotor (24) and plurality of windings (33, 34) arranged into a plurality of winding groups (33, 34) (Fig 1, 2, 8, col 11, In 3-39, " ... motor 31 ... with a stator on which are wound turns of conductors 33 forming ... windings ABC ... turns of conductor 34 forming ... windings XYZ ... "); and ·
the inverter (37, 40) has a plurality of power converter groups (37, 40), and wherein each power converter group (37, 40) is configured to control currents of a winding group (33, 34) (Fig 8, 9, col 11, In 49-col 12, In 3, "Current regulated control...”);
injecting a plurality of high-order synchronous harmonic currents into the plurality of windings (33, 34) of the motor (31) (Fig 8, col 5, In 4-9, " … injecting third harmonic, zero sequence current components in the phase currents ... significantly improves the machine torque density … ", col 11, In 3-39, " ... two three-phase windings have three terminals 33' and 34' ... power sources 37 and 40 ... providing three-phase power at a
fundamental frequency and at a third harmonic of the fundamental frequency... "); and
configuring the system (30) such that the high-order synchronous harmonics (Fig 7, 8, col 6, In 42-63, " ...With injection of third harmonic zero sequence current components ... produce a second positively rotating flux component synchronized with the fundamental component.” col 11, In 40-48, " … close alignment between fundamental and third harmonic currents ... ", note: Fig 7 indicates the third harmonic waveform is in phase, i.e., synchronized, with the fundamental wave form) and enhance a torque of the motor drive system (30) (Fig 8, abstract, "... increased torque is provided from a motor ... ", col 5, In 4-9, " ...injecting third harmonic, zero sequence current components in the phase currents ... significantly improves the machine torque density … ")
Although the method as shown is thought as shown, it doesn’t explicitly disclose:
a plurality of symmetrical windings arranged into a plurality of winding groups and configuring the high-order synchronous harmonic currents to generate a rotating magnetic field in the motor at the same speed and in the same direction as a magnetic field generated by fundamental currents in the plurality of windings of the motor
Nonethless, Edelson in his teachings as shown in Fig.1-Fig.6 discloses a motor control system where as illustrated by at least Fig.1 that depicts a stator 10 and inverter system 18, where, the inverter system 18 may utilize either half or full bridge inverters ( col.4, ln 34-39)  and a 30 slot stator, 5 subsets of 3 windings each, may be used, with each of the winding ends being 120 degrees apart and each subset is symmetrically driven (col.5, ln 38-40). Furthermore, it is thought that the harmonic rotating fields created by pulsing currents are synchronized with the fundamental frequency which results in additional torque being created and this additional torque is beneficial in that it is applied in the direction and speed that the motor is turning (col.13, ln 21-25)
Hence, it would have been obvious before the effective date of the instant application for the high-order synchronous harmonic currents to generate a rotating magnetic field in the motor at the same speed and in the same direction as a magnetic field generated by fundamental currents as thought by Edelson within the teachings of Lipo in order for the efficiency of the apparatus to be improved and the current noise to be significantly reduced (col.13, ln 28-30).
As to Claim 18, Lipo in view of Edelson discloses the subject matter of claim 16, as described above, further comprising: converting (via circuit 60) the synchronous harmonic into a magnetizing current variable and a torque current variable in a d-q frame; and controlling a first injection of the magnetizing current variable relative to a fundamental magnetizing current and a second injection of the torque current variable relative to the fundamental torque current independently (Fig 9, col 11, In 49-col 12, In 3, " ...A modified abc-xyz/dq transformation circuit 60 is used to map the alternating drive currents …include the third harmonic frequency ... outputs of the circuit 60 are provided on lines 67 ... "). 
Lipo fails to disclose the injections are based on current ratio of the third harmonic. However, Lipo suggests using ratios of the third harmonic to facilitate computation (col 8, In 56-64, Taking the ratio, the contribution of the third harmonic...)
Therefore, it is obvious to a person of ordinary skill in the art before the effective date of the invention to provide data of the current injections in terms of ratios to facilitate computation as suggested by Lipo and Edelson.
Claims 4, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lipo in view of Edelson and in further view of Mao (US 9,240,748 B2).
As to Claim 4, Lipo in view of Edelson discloses the subject matter of claim 3, as described above, wherein the system (30) comprises: 
the motor (31) having the plurality of windings (33, 34), a rotor (24) and a stator (20) magnetically coupled to the rotor (Fig 1, 2, 8, col 9, In 23-61, " … stator core 20 and the rotor 24 ... ", col 11, In 3-39, " ... motor 31 ... with a stator on which are wound turns of conductors 33 forming ... windings ABC ... turns of conductor 34 forming ... windings XYZ .. " and Fig 8, col 11, In 3-39, "...inverter power sources 37 and 40 ... "); and
a controller ("DSP controller") configured to determine an injection of a high-order harmonic current relative to a fundamental frequency current (Fig 8, 9, col 11, In 35-col 12, In 3, " ...DSP controller ... alignment between fundamental and third harmonic currents ... inverter controls may be implemented by appropriate programming of a DSP ... modified to include the third harmonic frequency ... ").
Lipo fails to disclose the injection is based on current ratio of the third harmonic. However, Lipo suggests using ratios of the third harmonic to facilitate computation (col 8, In 56-64, ''Taking the ratio, the contribution of the third harmonic... "). 
Therefore, it is obvious to a person of ordinary skill in the art before the effective date of the instant invention to provide data of the current injection in terms of a ratio to facilitate computation as suggested by Lipo and Edelson. Lipo in view of Edelson fails to disclose wherein the plurality of windings are configured such that a number of poles of the motor can be dynamically adjustable by adjusting currents flowing through the plurality of windings. Mao is also related to a motor drive system and suggests a rotor, magnetically coupled stator, and windings for the stator, wherein a number of poles can be dynamically adjusted in order to optimize system performance (abstract, " ... windings are so configured that the number of phases and the number of poles can be dynamically adjusted." col 1, In 32-col 2, In 23, " … optimize system performance ... "). Hence, it would have been obvious to a person of ordinary skill in the art before the effective date of the instant invention to configure the plurality of windings of Lipo and Edelson such that a number of poles of the motor can be dynamically adjustable by adjusting currents flowing through the plurality of windings to optimize system performance as suggested by Mao.
As to Claim 15, Lipo in view of Edelson disclose the subject matter of claim 14, as described above, but fail to disclose wherein: a number of poles and a number of phases of the motor are dynamically reconfigurable. Mao is also related to a motor drive system and suggests a rotor, magnetically coupled stator, and windings for the stator, wherein a number of poles and a number of phases can be dynamically adjusted in order to optimize system performance (abstract, " … windings are so configured that the number of phases and the number of poles can be dynamically adjusted." col 1, In 32-col 2, In 23, "… optimize system performance ... "). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the instant invention to configure the plurality of windings of Lipo in view of Edelson such that a number of poles and a number of phases of the motor can be dynamically adjustable by adjusting currents flowing through the plurality of windings to optimize system performance as suggested by Mao.
As to Claim 17, Lipo in view of Edelson disclose the subject matter of claim 16, as described above, but fails to disclose dynamically adjusting the number of poles of the motor drive system by adjusting currents flowing through a plurality of windings of the motor drive system. Mao is also related to a motor drive system and suggests a rotor, magnetically coupled stator, and windings for the stator, wherein a number of poles can be dynamically adjusted in order to optimize system performance (abstract, " ... windings are so configured that the number of phases and the number of poles can be dynamically adjusted." col 1, In 32-col 2, In 23, " … optimize system performance ... ").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the instant invention to configure the plurality of windings of Lipo and Edelson such that a number of poles of the motor can be dynamically adjustable by adjusting currents flowing through the plurality of windings to optimize system performance as suggested by Mao.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lipo in view of Edelson and in further view of Tamai et al. (US 2014/0121867 A1 and Tamai hereinafter). 
As to Claim 7 and 19, Lipo in view of Edelson disclose the subject matter of claim 6 and 18 as described above but fails to disclose: 
 determining the injection ratio based on a power loss of the system/ determining the first injection ratio and the second injection ratio based on a power loss of the motor drive system or a power loss of a component of the system or a power loss of a component of the motor drive system
However, Tamai which is related to a motor system including power inverters (abstract) and suggests that a power provided by the power inverters is based on a performance index (i.e., power loss) in order to reduce power loss (abstract, " ... A controller sets the power inverters in the respective modes corresponding with a lowest of the electrical power loss values " para [0003]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the instant invention to determine the first injection ratio and the second injection ratio of Lipo based on a power loss of the motor drive system or a power loss of a component of the motor drive system to facilitate reduction of power loss as suggested by Tamai.
Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lipo in view of Edelson and in further view of Gallegos-Lopez (US 8,278,850 B2). 
As to Claim 8, Lipo in view of Edelson disclose the subject matter of claim 6 as shown above and Lipo suggests the motor is one of a variety of types (col 9, In 52-61, " ...induction machines ... synchronous machines ... "), but fails to disclose a permanent magnet motor. 
Nonethless, Gallegos-Lopez suggests applying the harmonic injection to permanent magnet motors (col 4, In In 9-35, "... Permanent Magnet Synchronous Motors … "). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the instant invention to provide the motor of Lipo in view of Edelson as a permanent magnet motor since Gallegos-Lopez suggests application of harmonic injection to a reluctance motor was known to be useful to increase torque (abstract, col 4, In 9-35).
As to Claim 9, Lipo in view of Edelson disclose the subject matter of claim 1, as described above, wherein: the motor is suggested to be one of a variety of motor types (col 9, In 52-61, "... induction machines ... synchronous machines ... ") but fails to disclose a reluctance motor. Gallegos-Lopez is also related to a motor system using third harmonic injection to increase torque (Fig 1, abstract, col 2, In 36-45) and suggests applying the harmonic injection to reluctance motors (col 4, In In 9-35, " ... Reluctance Motors."). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the instant invention to provide the motor of Lipo and Edelson as a reluctance motor since Gallegos-Lopez suggests application of harmonic injection to a reluctance motor was known to be useful to increase torque.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lipo in view of Edelson and in further view of Lamsahel (US Pub. No. 2017/0179863 A1)).
As to Claim 11, Lipo in view of Gallegos-Lopez disclose the subject matter of claim 10, as described above, wherein the controller (Fig.9 of Lipo) comprises: 
a first transform unit (60) configured to convert detected current signals of the plurality of windings into current variables in a synchronous d-q frame (Lipo, Fig 9, col 11, In 49-col 12, In 3, " ...abc-xyz/ dq transformation circuit 60 is used to map the alternating drive currents ..."). Lipo in view of Edelson fails to disclose a first field-oriented control unit configured to generate reference magnetizing and torque current signals for the fundamental component; and a second field-oriented control unit configured to generate reference magnetizing and torque current signals in the d-q frame for the high-order harmonic component
Nonethless, Lamsahel in his teachings as shown in Fig.1 discloses a method is provided for monitoring a PSM machine having at least, or exactly, three phases, which are operated by means of a field-oriented control that have a first field-oriented control unit/calculating device 240 and a second field-oriented control unit/calculating device 250 in a d-q frame (See [0051])
Therefore, it would have been obvious before the effective date of the instant application to have a first and a second field-oriented control unit to generate current signals as thought by Lamsahel within the teachings of Lipo and Edelson so that an effective monitoring of the machine can be achieved (See [0011]).
As to Claim 12, Lipo in view of Edelson and Lamsahel disclose the subject matter of claim 11, wherein an injection ratio for the high-order harmonic torque current reference to the fundamental torque current reference is different from an injection ratio for the high-order harmonic magnetizing current reference to the fundamental magnetizing current reference (Fig 8, col 5, In 4-9," ...injecting third harmonic, zero sequence current components in the phase currents ... significantly improves the machine torque density  ... ", col 11, In 3-39, " ... two three-phase windings have three terminals 33' and 34' ... power sources 37 and 40 ... providing three-phase power at a fundamental frequency and at a third harmonic of the fundamental frequency ... " and (Fig 7, 8, col 6, In 42-63, " ... With injection of third harmonic zero sequence current components ... produce a second positively rotating flux component synchronized with the fundamental component." col 11, In 40-48, " ... close alignment between fundamental and third harmonic currents ...", note: Fig 7 indicates the third harmonic waveform is in phase, i.e., synchronized, with the fundamental wave form)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lipo in view of Edelson and in further view of Takahashi (US 2017/0133960 A1).
As to Claim 20, Lipo in view of Edelson disclose the subject matter of claim 16, as described above, but fails to disclose:
 configuring the high-order synchronous harmonics currents to selectively alleviate magnetic saturation of tooth areas or yoke areas of the stator or the rotor of the motor in different operation modes
	Nonethless, Takahashi in his teachings as shown in Fig.1-32 discloses that magnetic flux emitted from one magnetic pole of the rotor 20 and crossing the teeth 33 of the stator core 31 has a substantially trapezoidal waveform. Consequently, with the substantially trapezoidal waveform of the magnetic flux, it is possible to more easily create the desired harmonic electric currents of the third-order group. In terms of ease of controlling magnetic flux, it is preferable for the teeth 33 with the protrusions 33a to have a short magnetic flux path. It is also preferable to cause the substantially T-shaped distal end portions of the teeth 33 to be magnetically saturated, thereby creating the desired harmonic electric currents of the third-order group. In addition, it is possible to cause the substantially T-shaped distal end portions of the teeth 33 to be magnetically saturated by forming the permanent magnets 23 with a high Br material (e.g., neodymium, samarium or alnico) or replacing at least some of the permanent magnets 23 with electromagnets (See [0164]- [0166])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the instant invention to selectively alleviate magnetic saturation of tooth areas or yoke areas of the stator or the rotor of the motor in different operation modes as thought by Takahashi within the teachings of Lipo and Edelson to increase the total torque produced by the rotor, thereby achieving a high efficiency of the rotating electric machine in the predetermined high-torque region (See [0017]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lipo in view of Edelson and Lamsahel and in further view of Takahashi.
As to Claim 13, Lipo in view of Edelson and Lamsahel disclose the subject matter of claim 11, as described above, but fail to teach or suggest:
the high-order synchronous harmonics currents are configured to selectively alleviate magnetic saturation of tooth areas or yoke areas of the stator or the rotor of the motor in different operation modes
Nonethless, Takahashi in his teachings as shown in Fig.1-32 discloses that magnetic flux emitted from one magnetic pole of the rotor 20 and crossing the teeth 33 of the stator core 31 has a substantially trapezoidal waveform. Consequently, with the substantially trapezoidal waveform of the magnetic flux, it is possible to more easily create the desired harmonic electric currents of the third-order group. In terms of ease of controlling magnetic flux, it is preferable for the teeth 33 with the protrusions 33a to have a short magnetic flux path. It is also preferable to cause the substantially T-shaped distal end portions of the teeth 33 to be magnetically saturated, thereby creating the desired harmonic electric currents of the third-order group. In addition, it is possible to cause the substantially T-shaped distal end portions of the teeth 33 to be magnetically saturated by forming the permanent magnets 23 with a high Br material (e.g., neodymium, samarium or alnico) or replacing at least some of the permanent magnets 23 with electromagnets (See [0164]- [0166])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the instant invention to selectively alleviate magnetic saturation of tooth areas or yoke areas of the stator or the rotor of the motor in different operation modes as thought by Takahashi within the teachings of Lipo and Edelson and Lamsahel to increase the total torque produced by the rotor, thereby achieving a high efficiency of the rotating electric machine in the predetermined high-torque region (See [0017]).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not solely rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846